DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 and 15-20 are pending in this application. Claim 14 has been cancelled by the applicant. Claims 17-20 are newly presented dependent claims included in the claim set filed 03/09/2022.
Response to Arguments
Applicant does not present an argument regarding the claim objection to claim 9 presented in the Final Rejection filed 12/09/2021. However, the applicant has amended claim 9 to address the claim objection. The claim objection to claim 9 has been withdrawn.
Applicant’s arguments, see p. 6-7, filed on 03/09/2022, with respect to Yoon failing to teach a baffle body that extends between the air conditioning unit and floor have been fully considered but are not persuasive. The applicant appears to argue that the top plate 49 of Yoon does not extend between the air conditioning unit and floor of Yoon. The examiner recognizes that the extension of top plate 49 does not close the entire distance between the air conditioner and the floor. However, the examiner believes that the top plate 49 at least partially extends between the air conditioning unit and the floor as shown in figs. 1-2 of Yoon and col. 3, lines 31-41 of Yoon. For these reasons, the examiner is not persuaded by the applicant’s arguments with respect to Yoon failing to teach a baffle body that extends between the air conditioning unit and floor and the rejection is not withdrawn.
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are not persuasive because the examiner does not find the argument regarding claim 9 persuasive as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,339,934 (referred to as Yoon) in view of US 8,016,149 (referred to as Goulet), and in even further view of US 5,531,641 (referred to as Aldrich).
Regarding claim 1, Yoon discloses an air distribution assembly (assembly including mounting frame 20, floor panel 30, adjustable partition 40, air return compartment 63, air supply compartment 64, and supply air connectors 78 as disclosed in Fig. 2) for a recreational vehicle (see col. 1, lines 38-41) defining an opening (opening 22), comprising a frame (mounting frame 20) mounted within the opening of the recreational vehicle (see col. 2, lines 53-60), the frame including a vertical inside surface (see Figs. 1-2) extending through the opening (see at least col. 2, lines 61-64), the vertical inside surface defining an air handling chamber (chamber made of return air compartment 63 and supply air compartment 64. See at least Fig. 2 and col. 3, lines 42-45), a baffle (adjustable partition 40) positioned within the air handling chamber (see Figs. 1-2), the baffle sealingly dividing the air handling chamber (see col. 1, line 57 to col. 2, line 6), an air supply side (supply air compartment 64), an air return side (return air compartment 63), the baffle comprising a baffle body (top plate 49. See Annotated Fig. 1), and a mounting flange extending from the baffle body (see Annotated Fig. 1 and col. 3, lines 8-18), a floor (floor panel 30) extending below the baffle (at least fig. 3 discloses the floor panel 30 extending below adjustable partition 40), the floor having an air supply opening on the air supply side (fig. 1 and col. 2, lines 43-52 discloses supply air opening 19 being located on the air supply side) and an air return opening on the air return side (fig. 1 and col. 3, lines 42-49 discloses return air opening 18 being located on the air return side); and a first sealing layer (at least Figs. 3-5; col. 3, lines 8-18; and col. 3, lines 41-49 of Yoon disclose horizontal flange 42 combining with raised lip 48 to form a seal).
Yoon does not disclose a mounting arrangement wherein the mounting flange is parallel to and rigidly connected to the vertical inside surface of the frame.
However, Goulet does disclose a mounting arrangement wherein a mounting flange (partition brackets 37) is parallel to (Fig. 1 discloses partition brackets 37 being parallel to the two major sides 15 of the communications box) and rigidly connected to the vertical inside surface of a frame (Fig. 1 and col. 4, line 56 to col. 5, line 4 disclose that the partition brackets 15 are rigidly connected to the two major sides 15 of the communications box using stud nuts 54).
Yoon and Goulet are considered analogous to the claimed invention because they both address the mounting of a baffle that divides a chamber. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Yoon’s adjustable partition to include the partition brackets and mounting arrangement of Goulet in order to improve the stability of Yoon’s frame (Goulet, col. 4, lines 8-10) and to ensure the seal on the sides of Yoon’s adjustable partition remain in contact with the frame.
Yoon does not disclose a configuration of the first sealing layer in which the first sealing later is interposed between the baffle and the floor. Since the sealing layer of Yoon is a section of a flat plate that makes up part of the baffle it would not be possible for that section to be interposed between itself and the floor.
However, Aldrich does disclose a sealing layer in which is interposed between a baffle and a floor (fig. 4 and col. 4, lines 3-10 discloses a seal in the form of foam tape which is interposed between the baffle formed from insulation wall 40 and divider plate 44 and ceiling cover 56 which acts as a floor).
Yoon and Aldrich are considered analogous to the claimed invention because they both are in the field of ventilation systems in vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing mechanism of Yoon to include an adhesive foam seal between the lower edge of the baffle and the floor like Aldrich in order to prevent cold air from leaking into the return portion (Aldrich: col. 4, lines 3-10).
Regarding claim 2, Yoon in view of Goulet and Aldrich discloses the invention of claim 1 and the combination further discloses wherein the baffle body further comprises a center portion and an outer portion (Fig. 4 of Yoon and Annotated Fig. 1 below disclose adjustable partition 40 having a center portion and outer portions), the outer portion of the baffle body being connected to the center portion of the baffle body at an obtuse angle relative to the center portion of the baffle body (Fig. 4 of Yoon and Annotated Fig. 1 below discloses the outer portions of adjustable partition 40 being connected to the center portion at an obtuse angle). 
Regarding claim 3, Yoon in view of Goulet and Aldrich discloses the invention of claim 2 and the combination further discloses wherein the mounting flange is oriented perpendicular to the center portion of the baffle body (at least Fig. 1 of Goulet discloses partition brackets 37 being oriented perpendicular to the center of partition 33).
Regarding claim 4, Yoon in view of Goulet discloses the invention of claim 1, but the combination as modified in claim 1 does not disclose a baffle body geometry wherein the baffle body extends unbent from a first end to a second end, thus occupying a single vertical plane.
However, Goulet does disclose a baffle body geometry wherein the baffle body (partition 33. See Fig. 1) extends unbent from a first end to a second end (see Fig. 1), thus occupying a single vertical plane (see Fig. 1).
Yoon and Goulet are considered analogous to the claimed invention because they both utilize a partition mounted in a frame to separate the frame into multiple sections. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of Yoon’s adjustable partition to be unbent like the partition of Goulet in order to conform to a different geometry of roof openings and to reduce manufacturing cost.
Regarding claim 5, Yoon in view of Goulet and Aldrich discloses the invention of claim 4 and the combination further discloses wherein the mounting flange (partition brackets 37 of Goulet) is oriented perpendicular to the baffle body (see Fig. 1 of Goulet).
Regarding claim 6, Yoon in view of Goulet and Aldrich discloses the invention of claim 1 and the combination further discloses wherein the first sealing layer is adhesive foam (Aldrich: col. 4, lines 3-10 discloses the use of foam tape as a seal).
Regarding claim 7, Yoon in view of Goulet and Aldrich discloses the invention of claim 6 and the combination further discloses wherein the first sealing layer is compressed between the baffle body and the floor (fig. 5 and col. 3, lines 7-18 disclose adjustable partition 40 being fixed to the floor panel via screws 44. should adhesive foam be included beneath the flange 42 as a seal then the foam is necessarily compressed when the screws 44 are tightened).
Regarding claim 8, Yoon in view of Goulet and Aldrich discloses the invention of claim 1 and the combination further discloses wherein the baffle body has a first end and a second end (end pads 62 of Yoon. See Annotated Fig. 1 below), the first end and the second end of the baffle body both being connected to the inside surface of the frame (see Figs. 3-4 and col. 3, lines 37-40 of Yoon).
Claims 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,339,934 (referred to as Yoon) in view of US 8,016,149 (referred to as Goulet), and further in view of US 2018/0231266 (referred to as Fradkin).
Regarding claim 9, Yoon discloses an air conditioning system (system including air conditioning unit 10, frame 20, adjustable partition 40, and ducts 80 as disclosed by Fig. 1) for a recreational vehicle (see col. 1, lines 38-41) defining an opening (opening 22), the air conditioning system comprising: an air conditioning unit (air conditioning unit 10) comprising an evaporator (evaporator coil 17); an air distribution assembly (assembly including mounting frame 20, floor panel 30, adjustable partition 40, air return compartment 63, air supply compartment 64, and supply air connectors 78 as disclosed in Fig. 2) defining an opening (opening 22), comprising a frame (mounting frame 20) mounted within the opening of the recreational vehicle (see col. 2, lines 53-60), the frame including a vertical inside surface (see Figs. 1-2) extending through the opening (see at least col. 2, lines 61-64), the vertical inside surface defining an air handling chamber (chamber made of return air compartment 63 and supply air compartment 64. See at least Fig. 2 and col. 3, lines 42-45); a floor (floor panel 30) having an air supply opening on the air supply side (fig. 1 and col. 2, lines 43-52 discloses supply air opening 19 being located on the air supply side) and an air return opening on the air return side (fig. 1 and col. 3, lines 42-49 discloses return air opening 18 being located on the air return side); a baffle (adjustable partition 40) positioned within the air handling chamber (see Figs. 1-2), the baffle sealingly dividing the air handling chamber (see col. 1, line 57 to col. 2, line 6), an air supply side (supply air compartment 64), an air return side (return air compartment 63), the baffle comprising a baffle body (top plate 49. See Annotated Fig. 1 below) extending between the air conditioning unit and the floor (figs. 1-2 disclose top plate 49 at least partially extending between the air conditioning unit 10 and floor panel 30), the baffle body formed from a single, continuous material (annotated fig. 1 and col. 3, lines 19-21 discloses top plate 49 which forms the baffle body being formed from a single sheet of metal), and a mounting flange extending from the baffle body (see Annotated Fig. 1 and col. 3, lines 8-18).
Yoon does not disclose a mounting arrangement wherein the mounting flange is parallel to and rigidly connected to the vertical inside surface of the frame.
However, Goulet does disclose a mounting arrangement wherein a mounting flange (partition brackets 37) is parallel to (Fig. 1 discloses partition brackets 37 being parallel to the two major sides 15 of the communications box) and rigidly connected to the vertical inside surface of a frame (Fig. 1 and col. 4, line 56 to col. 5, line 4 disclose that the partition brackets 15 are rigidly connected to the two major sides 15 of the communications box using stud nuts 54).
Yoon and Goulet are considered analogous to the claimed invention because they both address the mounting of a baffle that divides a chamber. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Yoon’s adjustable partition to include the partition brackets and mounting arrangement of Goulet in order to improve the stability of Yoon’s frame (Goulet, col. 4, lines 8-10) and to ensure the seal on the sides of Yoon’s adjustable partition remain in contact with the frame.
Yoon does not explicitly disclose a configuration of an air conditioning unit which includes a compressor, a condenser, and an expansion device.
However, Fradkin does disclose a configuration of an air conditioning unit (refrigeration loop 48) which includes a compressor (mapped to compressor 34 of refrigeration loop 48), a condenser (mapped to outdoor heat exchanger 30 of refrigeration loop 48), and an expansion device (mapped to expansion device 50 of refrigeration loop 48. Col. 4, lines 38 – 42. Fig. 3 discloses a schematic of refrigerant loop 48 containing all the mentioned components).
Yoon and Fradkin are considered analogous to the claimed invention because they both are in the field of air conditioners that connect to both the interior and exterior of an enclosed space. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioning unit disclosed by Yoon to include the compressor, condenser, and expansion device disclosed by Fradkin in order to pre-treat outdoor air, like cooling or dehumidifying the air, before it enters an indoors location since doing so would maintain the temperature or humidity of the indoor air (Fradkin, col.7 line 58 to col. 8 line 6).
Regarding claim 10, Yoon in view of Goulet and further in view of Fradkin discloses the invention of claim 9 and the combination further discloses wherein the baffle body further comprises a center portion and an outer portion (Fig. 4 of Yoon and Annotated Fig. 1 below disclose adjustable partition 40 having a center portion and outer portions), the outer portion of the baffle body connected to the center portion of the baffle body at an obtuse angle (Fig. 4 of Yoon and Annotated Fig. 1 below discloses the outer portions of adjustable partition 40 being connected to the center portion at an obtuse angle).
Regarding claim 11, Yoon in view of Goulet and further in view of Fradkin discloses the invention of claim 10 and the combination further discloses wherein the mounting flange is oriented perpendicular to the center portion of the baffle body (at least Fig. 1 of Goulet discloses partition brackets 37 being oriented perpendicular to the center of partition 33).
Regarding claim 12, Yoon in view of Goulet and further in view of Fradkin disclose the invention of claim 9, but the combination as modified in claim 9 does not disclose a baffle body geometry wherein the baffle body extends unbent from a first end to a second end, thus occupying a single vertical plane.
However, Goulet does disclose a baffle body geometry wherein the baffle body (partition 33. See Fig. 1) extends unbent from a first end to a second end (see Fig. 1), thus occupying a single vertical plane (see Fig. 1).
Yoon and Goulet are considered analogous to the claimed invention because they both utilize a partition mounted in a frame to separate the frame into multiple sections. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of Yoon’s adjustable partition to be unbent like the partition of Goulet in order to conform to a different geometry of roof openings and to reduce manufacturing cost.
Regarding claim 13, Yoon in view of Goulet and further in view of Fradkin discloses the invention of claim 12 and the combination further discloses wherein the mounting flange (partition brackets 37 of Goulet) is oriented perpendicular to the baffle body (see Fig. 1 of Goulet).
Regarding claim 15, Yoon in view of Goulet and further in view of Fradkin discloses the invention of claim 9 and the combination further discloses wherein the air distribution system further comprises a first sealing layer (at least Figs. 3-5; col. 3, lines 8-18; and col. 3, lines 41-49 of Yoon disclose horizontal flange 42 combining with raised lip 48 to form a seal) connecting the baffle body to the floor (Fig. 5 and col. 3, lines 10-12 of Yoon disclose horizontal flange 42 being connected to floor panel 30 using screws 44) and a second sealing layer (pad 57) connecting the baffle body to a bottom side of the air conditioning unit (see col. 3, lines 31-40 of Yoon).
Regarding claim 16, Yoon in view of Goulet and further in view of Fradkin discloses the invention of claim 9 and the combination further discloses wherein the baffle body has a first end and a second end (end pads 62 of Yoon. See Annotated Fig. 1 below), the first end and the second end of the baffle body both being connected to the inside surface of the frame (see Figs. 3-4 and col. 3, lines 37-40 of Yoon).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Goulet and Fradkin, as applied to claim 15 above, and further in view of Aldrich.
Regarding claim 17, Yoon in view of Goulet and Fradkin discloses the invention of claim 15 but the combination does not disclose wherein the first sealing layer and the second sealing layer are adhesive foam.
However, Aldrich does disclose wherein the first sealing layer and the second sealing layer are adhesive foam (col. 4, lines 3-10 discloses the use of foam tape as a seal).
Yoon and Aldrich are considered analogous to the claimed invention because they both are in the field of ventilation systems in vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing mechanism of Yoon to include an adhesive foam seal between the lower edge of the baffle and the floor like Aldrich in order to prevent cold air from leaking into the return portion (Aldrich: col. 4, lines 3-10).
Regarding claim 18, Yoon in view of Goulet, Fradkin, and Aldrich discloses the invention of claim 18 and the combination further discloses wherein connecting the baffle body to the floor further involves the baffle body compressing the adhesive foam of the first sealing layer (Aldrich: fig. 5 and col. 3, lines 7-18 of Yoon disclose adjustable partition 40 being fixed to the floor panel via screws 44. should adhesive foam be included beneath the flange 42 as a seal then the foam is necessarily compressed when the screws 44 are tightened).
Regarding claim 19, wherein connecting the baffle body to the bottom side of the air conditioning unit further involves the baffle body compressing the adhesive foam of the second sealing layer (Yoon: col. 3, lines 31-41 discloses pad 57 being compressed against the bottom of an air conditioning unit when it is moved into deforming contact against the pan of the air conditioning unit).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 20 includes the limitation “the baffle body being in slide-able contact with the first sealing layer and the second sealing layer such that the baffle body slides with respect to the first sealing layer and the second sealing layer in response to flexing of the frame”. The closest prior art found for this limitation is Aldrich which discloses the use of adhesive foam as sealing members which seal the spaces between a baffle, the bottom of an air conditioning unit, and a floor of a frame. Aldrich does not disclose that the baffle body is in slide-able contact with the sealing layers since the sealing layers are adhesive on the side that contacts the baffle (Aldrich col. 3, lines 17-28). Additionally, the current combination of Yoon and Aldrich assumes that the screws 44 of Yoon are necessary for the baffle of Yoon to function. Since the screws 44 of Yoon fasten base 41 to the floor panel, the baffle would not be in slide-able contact with the sealing foam even if the foam was located between the baffle and the floor. No other analogous prior art has been found in the current search which discloses the limitations of claim 20. For these reasons the examiner indicated claim 20 as allowable subject matter.
Amending claim 1 to include the limitations of claim 20 and the claims that claim 20 depends on would likely render claim 1 allowable.


Annotated Figures

    PNG
    media_image1.png
    898
    1012
    media_image1.png
    Greyscale
Annotated Fig. 1
Annotated Fig. 1 is an annotation of Yoon’s Fig. 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,375,254 (Patz et al.) which discloses a seal which maintains a seal through sliding movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLE N FRIEDMAN/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762